DETAILED ACTION
Status of Claims
In the response filed December 1, 2021, Applicant amended claims 1, 9, and 10.  Claims 1-10 are pending the current application. 


Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but are not persuasive. Applicant asserts that the combination of references does not teach or suggest “generate viewing data each time a content is output to a signage terminal, the viewing data being a data relating to viewing a result of the content output according to an output schedule, the output schedule including a plurality of individual output schedules, an individual output schedule of the individual output schedules, corresponds to an acquisition pattern of a plurality of acquisition patterns, the individual output schedule including conditions for outputting the content, the conditions including designated items randomly.”  Examiner respectfully disagrees.  Paragraph [0074] of Opdycke discloses, “the marketing object may begin its cycle by purposefully sampling across the problem space (vs. a purely random distribution) so that it may develop a more complete data set for analyzing behavioral data over a more complete range of marketing object input variables and constraints.” The rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Opdycke (US 2011/0016006 A1) in view of Gan et al. (US 10,853,735 B1).

Regarding claims 1, 9, and 10, Opdycke discloses an information processing device comprising: 
at least one memory storing a set of instructions (Paragraph [0141]); and 
at least one processor configured to execute the instructions to: 
generate viewing data each time a content is output to a signage terminal, the viewing data being a data relating to viewing a result of the content output according to an output schedule, the output schedule including a plurality of individual output schedules, an individual output schedule of the individual output schedules, corresponds to an acquisition pattern of a plurality of acquisition patterns, the individual output schedule including conditions for outputting the content, the conditions including designated items randomly (Paragraphs [0095]: FIG. 7 illustrates a flow chart of a method 700 for creating programming heuristics comprising of one or more playlists, including schedule and rules for each node on the network, [0096]: At step 702, facility 202 analyzes the intersection of input variables, optimization constraints, and any other user-specified parameters that would affect whether any content is shown on the points of presence network nodes, or signs.  These parameters include, but are not limited to, for example, stores or groups of stores to be included or excluded in the campaign, geographic regions to be included or excluded in the campaign, demographic profiles to be included or excluded in the campaign, and network nodes or groups of nodes (such as a channel) to be included or excluded in the campaign, etc.); 
calculate numbers of the viewing data for each of the acquisition patterns (Paragraph [0096]: Facility 202 maps the intersection of these parameters to the specific network nodes using dictionaries (or look up tables) that relate the parameters to the network topology.  Example dictionaries include: a mapping of store sites and in-store sign locations to network nodes, a mapping of demographic clusters to store sites, a mapping of geographic regions to network nodes, a mapping of network channels to network nodes).
Opdycke discloses the limitations above. Opdycke does not explicitly disclose:
determine whether to change the output schedule, based on a difference between a prediction value of an advertising effect of the content and an actual measurement value of the advertising effect of the content, the prediction value being a value that output by a prediction model generated based on the viewing data; and 
based on a result of the determination, change the output schedule to increase a number of times the content is output for each of the acquisition patterns. 
Gan teaches:
determine whether to change the output schedule, based on a difference between a prediction value of an advertising effect of the content and an actual measurement value of the advertising effect of the content, the prediction value being a value that output by a prediction model generated based on the viewing data (Column 10, lines 20-28: confidence scores may also be generated for predictive models. For example, the predictive model engine may determine a difference between an actual output value for certain parameter settings based on observed data and a predicted output value that was generated by the predictive model engine before the observed data was received. The predictive model engine may use the difference to determine a confidence score for the predictive function or model); and 
based on a result of the determination, change the output schedule to increase a number of times the content is output for each of the acquisition patterns (Column 11, lines 50-55: computer-executable instructions of a predictive modeling engine or one or more variable adjustment module(s) stored at a variable management server may be executed to generate one or more recommended adjustments to content delivery variables that may result in increased function output).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Opdycke to determine whether to change the output schedule, based on a difference between a prediction value of an advertising effect of the content and an actual measurement value of the advertising effect of the content, the prediction value being a value that output by a prediction model generated based on the viewing data, and based on a result of the determination, change the output schedule to increase a number of times the content is output for each of the acquisition patterns as taught by Gan because it would have effectively improved the content delivery to the user.  Opdycke discloses automating the execution, measurement, and optimization of in-store promotional digital media campaigns (Opdycke Abstract). Using the system for maximizing quantifiable user interaction via modification of adjustable parameters of Gan would maximize quantifiable user interaction via modification of adjustable parameters such as the content delivery schedule (Gan Abstract).
Regarding claim 2, Opdycke discloses wherein 
each of the plurality of individual output schedules is associated with each of the contents (Paragraph [0095]), and 
the processor is further configured to execute the instructions to: 
generate the viewing data relevant to each of the plurality of individual output schedules (Paragraph [0099]), and 
change the output schedule in such a way that a number of pieces of the viewing data to be generated is changed (Paragraph [0100]).
Regarding claim 3, Opdycke discloses wherein the processor is further configured to execute the instructions to: 
change the output schedule in such a way as to prioritize the individual output schedule relevant to the viewing data of which a number of pieces of generated viewing data does not satisfy a first target value among the viewing data, over the individual output schedule relevant to viewing data of which a number of pieces of generated viewing data satisfies the first target value (Paragraph [0100]).
Regarding claim 4, Opdycke does not explicitly disclose wherein the processor is further configured to execute the instructions to: 
change the output schedule in such a way that a number of pieces of the viewing data to be generated increases, when the difference between the prediction value and the actual measurement value does not satisfy a second target value.
Gan teaches:
change the output schedule in such a way that a number of pieces of the viewing data to be generated increases, when the difference between the prediction value and the actual measurement value does not satisfy a second target value (Column 10, lines 20-28 and Column 11, lines 27-36).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Opdycke to change the output schedule in such a way that a number of pieces of the viewing data to be generated increases, when the difference between the prediction value and the actual measurement value does not satisfy a second target value as taught by Gan because it would have effectively improved the content delivery to the user.  Opdycke discloses automating the execution, measurement, and optimization of in-store promotional digital media campaigns (Opdycke Abstract). Using the system for maximizing quantifiable user interaction via modification of adjustable parameters of Gan would maximize quantifiable user interaction via modification of adjustable parameters such as the content delivery schedule (Gan Abstract).
Regarding claim 5, Opdycke discloses:
wherein the processor is further configured to execute the instructions to: 
generate the viewing data associating information relating to a person viewing the content with the actual measurement value of the advertising effect of the content being calculated based on information relating to the person (Paragraph [0081]). 
Opdycke discloses the limitations above. Opdycke does not explicitly disclose:
determine to change the output schedule, based on the prediction value and the actual measurement value, when the difference between the prediction value and the actual measurement value accuracy of the prediction model does not satisfy the second target value.
Gan teaches:

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Opdycke to determine to change the output schedule, based on the prediction value and the actual measurement value, when the difference between the prediction value and the actual measurement value accuracy of the prediction model does not satisfy the second target value as taught by Gan because it would have effectively improved the content delivery to the user.  Opdycke discloses automating the execution, measurement, and optimization of in-store promotional digital media campaigns (Opdycke Abstract). Using the system for maximizing quantifiable user interaction via modification of adjustable parameters of Gan would maximize quantifiable user interaction via modification of adjustable parameters such as the content delivery schedule (Gan Abstract).
Regarding claim 6, Opdycke discloses wherein
 the individual output schedule includes a condition of outputting the associated content (Paragraph [0084]), and 
the processor is further configured to execute the instructions to: 
generate the viewing data relevant to an individual output schedule satisfying the condition (Paragraph [0085]).
Regarding claim 7, Opdycke discloses wherein 
the individual output schedule includes information indicating a priority degree of each individual output schedule (Paragraph [0030]), and 
the processor is further configured to execute the instructions to: 
change a priority degree between the plurality of individual output schedules, based on the result of the determination (Paragraph [0030]).
Regarding claim 8, Opdycke discloses wherein the processor is further configured to execute the instructions to: 

select, according to the output schedule, the content to be output (Paragraph [0119]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621